DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground that the steel sheet of the amended claim 1 is a special technical feature over Ikeda (US 2010/0132849).  
This is not found persuasive because the technical feature shared between Group I (claims 1-12) and Group II (claims 13-21), as identified in the restriction requirement set forth in the action dated 12/28/2020, is a steel sheet with the chemical composition according to claim 1 (see claim 13), not the steel sheet according to claim 1, therefore the shared technical feature remains the same even in the amended claims. Furthermore, the shared technical feature is still not seen to be a special technical feature as it does not involve inventive step in view of Fan, et al. (WO 2015/185975 A1) as applied in the 103 rejection below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/16/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the parentheses around the language of “(in a width direction of the steel sheet)” render the claim indefinite as it is unclear whether or not the language is intended to be a required limitation of the claim. If it is intended to be explicitly required by the claim, it is suggested that the parentheses be removed. For the purpose of this examination, the claim will be treated as requiring the language in the parentheses. 
Claims 2-12 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, et al. (WO 2015/185975 A1, hereinafter referred to as "Fan"). US 2017/0137909 is being relied upon for the citations of Fan. 
Regarding claim 1, Fan teaches a steel sheet with a composition containing [0015-0028]:
Element
Instant claims
Fan Ranges
Relationship
C
0.05-0.15%
0.05-0.15%
Same
Su
0.010-1.80%
0.3-1.5%
Falls within
Mn
1.8-3.2%
2-3%
Falls within
P
≤0.05%
≤0.05%
Same
S
≤0.02%
≤0.01%
Falls within
Al
0.01-2.0%
≤0.1%
Overlapping
B, Ti, and/or Mo
B: 0.0001-0.005%, Ti: 0.005-0.04%, Mo: 0.03-0.50%
B: 0.0001-0.0025%
Falls within 
Fe and impurities 
balance
balance
-



Fan teaches the steel wherein [0015, 0028, 0121]:
Feature
Instant claims
Fan Ranges
Relationship
Martensite volume fraction
50-80%
50-95%
Encompassing
Ferrite average grain diameter
3-13 µm
<10 µm
Overlapping
Yield Strength (YP)
550 MPa or more
500 MPa or more
Encompassing


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding a volume fraction of ferrite grains having an aspect ratio of 2.0 or less with respect to the whole ferrite phase being 70% or more, Fan teaches an aspect ratio of ferrite grains between 1 and 3 [0028, 0113], overlapping with the aspect ratio as claimed, this aspect ratio is presumed to be representative of substantially all the ferrite grains (approaching ~100%) in the steel sheet of Fan, and further a substantial number of the inventive samples in Fan show an aspect ratio below of 2.0 or less (Table 4) such that a volume fraction of ferrite grains with an aspect ratio of 2.0 or less being 70% or more would have been obvious to one of ordinary skill in the art. 
Regarding the average length of ferrite grains being 20 µm or less, Fan discloses controlling the aspect ratio of ferrite grains between 1 and 3 to reduce the difference of properties between the longitudinal and transversal directions and improve material property homogeneity overall [0113], and furthermore, a substantial number of the inventive samples in Fan show an aspect ratio below of 2.0 or less (Table 4), in considering the ferrite grain diameter in Fan of less 
Regarding claim 2, Fan is silent on an average grain diameter of the martensite phase being 2-8 µm; however, Fan teaches the steel sheet being fabricated by steps of hot rolling a reheated steel slab, cooling to a coiling temperature of 500-800ºC and coiling, cold-rolling the hot-rolled steel sheet to obtain a cold-rolled steel sheet, annealing at a temperature between 750-950ºC and holding for 30-300 s, and cooling to a stop temperature of 440-470 ºC, which are substantially similar to the process steps in the method of manufacturing the steel sheet of the instant application (claim 13). In considering that the steel sheet of Fan shares a substantially similar composition, microstructural phases, ferrite grain size and aspect ratio, yield strength, and fabrication steps to the steel sheet of the instant claims, the steel sheet of Fan would be expected to possess or render obvious an average grain diameter of martensite of 2-8 µm as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claims 3-4, Fan teaches the steel further containing a total of V and Nb of <0.05% [0020, 0025], falling within the claimed total of 1% or less. 
Regarding claims 5-12, Fan teaches the steel sheet provided with a coating by galvanizing or galvannealing [0041, 0067]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending Application No. 16/328,087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 1-8, the combination of claims 1, 2, and 5 of ‘087 teach a high strength coated steel sheet comprising a chemical composition containing: 
Element
Instant claims
‘087 Ranges
Relationship
C
0.05-0.15%
0.05-0.15%
Same
Su
0.010-1.80%
0.01-1.80%
Same
Mn
1.8-3.2%
1.8-3.2%
Same
P
≤0.05%
≤0.05%
Same
S
≤0.02%
≤0.02%
Same
Al
0.01-2.0%
0.01-2.0%
Same
B, Ti, and/or Mo
B: 0.0001-0.005%, Ti: 0.005-0.04%, Mo: 0.03-0.50%
B: 0.0001-0.005%, Ti: 0.005-0.04%, Mo: 0.03-0.50%
Same
Cr
≤1.0% (claims 3-4)
≤1.0%
Same
Fe and impurities 
balance
balance
-


Furthermore: 
Feature
Instant claims
Fan Ranges
Relationship
Martensite volume fraction
50-80%
50-80%
Same
Ferrite average grain diameter
3-13 µm
3-13 µm
Same
Volume fraction ferrite grains with 2.0 or less aspect ratio with respect to whole ferrite phase
70% or more
70% or more
Same
Yield Strength (YP)
550 MPa or more
550 MPa or more
Same


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending Application No. 16/328,087 as applied to claims 5-8 above and further in view of Fan, et al. (WO 2015/185975 A1, hereinafter referred to as "Fan"). US 2017/0137909 is being relied upon for the citations of Fan.
Regarding claims 9-12, ‘087 teaches the steel sheet of claims 5-8, but is silent on the coating layer being provided by galvanizing or galvannealing. 
Fan teaches fabrication of a steel sheet with a coating layer provided by galvanizing or galvannealing [0041, 0067]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a galvanized or galvannealed coating layer as taught by Fan as the coating layer on the steel sheet of ‘087 in order to provide an oxidation resistant coating to the steel sheet. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736